Affirm and Opinion Filed August 8, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00453-CV

                          PRISCILLA BOUIE, Appellant
                                       V.
                   KIRKLAND’S STORES, INCORPORATED, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00666-2011

                                MEMORANDUM OPINION

               Before Chief Justice Wright, Justice FitzGerald, and Justice Lewis
                                 Opinion by Justice FitzGerald

        Appellant Priscilla Bouie sued appellee Kirkland’s Stores, Incorporated for personal

injuries. The trial judge granted a no-evidence summary judgment in favor of appellee. Bouie

appealed. We affirm.

                                       I. BACKGROUND

        In her live pleading, Bouie alleged that a three-pound candle fell onto her head while she

was shopping in appellee’s store. She further alleged that the impact caused her serious injuries.

Appellee filed a no-evidence motion for summary judgment about nine months after Bouie filed

suit.

        The appellate record does not contain Bouie’s response to appellee’s motion for summary

judgment. Moreover, the trial court’s computer-generated docket sheet that does appear in our
record contains no entry reflecting that Bouie ever filed a response to appellee’s motion for

summary judgment. Nevertheless, counsel for appellee received a copy of Bouie’s response and

filed objections to the evidence that was attached to the response.

       The trial judge conducted a hearing on appellee’s motion for summary judgment. During

the hearing, the judge said that she could not find Bouie’s response in the file and “didn’t see it

online.” After hearing argument, the judge orally granted appellee’s motion. That same day, the

judge signed an order granting appellee’s motion and sustaining appellee’s objections to Bouie’s

summary-judgment evidence.

       Bouie timely filed her notice of appeal. Later, her attorney filed a motion to withdraw as

counsel, and we granted the motion. Bouie filed an appellant’s brief pro se. We sent Bouie a

notice that her brief was deficient in several respects. We pointed out that she had failed to

include appropriate citations to the record and to authorities in the argument section of her brief.

Bouie then filed an amended brief. She raises one issue on appeal: “Was the Defendant

Kirkland’s Stores Inc[.] negligent in actions contributing to or causing the occurrence, and by

failing to exercise due care and caution for the safety of plaintiff in the occurrence which led to

permanent health issues of the plaintiff?”

                                          II. ANALYSIS

       We conclude that Bouie’s amended appellate brief is inadequate. “[W]e hold pro se

litigants to the same standards as licensed attorneys and require them to comply with applicable

laws and rules of procedure.” In re N.E.B., 251 S.W.3d 211, 211–12 (Tex. App.—Dallas 2008,

no pet.). “The failure to adequately brief an issue, either by failing to specifically argue and

analyze one’s position or provide authorities and record citations, waives any error on appeal.”

In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas 2004, no pet.).              Bouie’s amended

appellant’s brief contains no citations to the record. The argument section of her brief consists of


                                                –2–
a single paragraph that contains no citations to authority and that amounts to a repetition of some

of the allegations in her live pleading. The brief contains no argument explaining how the

summary-judgment evidence raises genuine fact issues on the elements that appellee challenged

in its no-evidence motion for summary judgment. In sum, Bouie’s amended brief presents

nothing for us to review. Bouie has waived her sole issue on appeal. See In re N.E.B., 251
S.W.3d at 212 (“When a party fails to adequately brief a complaint, he waives the issue on

appeal.”).

       Bouie’s appeal suffers from another fatal flaw. The appellate record does not contain her

summary-judgment response. Indeed, the record indicates that her response was never actually

filed in the trial court. It was Bouie’s burden to present a sufficient clerk’s record to permit us to

review her complaint. See Enter. Leasing Co. of Houston v. Barrios, 156 S.W.3d 547, 549 (Tex.

2004) (per curiam) (“[Appellant] bears the burden to bring forward the record of the summary

judgment evidence to provide appellate courts with a basis to review his claim of harmful

error.”). Because the record does not contain Bouie’s summary-judgment response, and she

makes no challenge to the sufficiency of appellee’s no-evidence motion for summary judgment,

we must affirm. Cf. Imkie v. Methodist Hosp., 326 S.W.3d 339, 343 (Tex. App.—Houston [1st

Dist.] 2010, no pet.) (“Absent a timely response, a trial court must grant a no-evidence motion

for summary judgment that meets the requirements of Rule 166a(i).”).

                                        III. CONCLUSION

       We affirm the trial court’s judgment.




                                                       /Kerry P. FitzGerald/
120453F.P05                                            KERRY P. FITZGERALD
                                                       JUSTICE


                                                 –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                         JUDGMENT

PRISCILLA BOUIE, Appellant                           On Appeal from the 429th Judicial District
                                                     Court, Collin County, Texas
No. 05-12-00453-CV         V.                        Trial Court Cause No. 429-00666-2011.
                                                     Opinion delivered by Justice FitzGerald.
KIRKLAND’S STORES,                                   Chief Justice Wright and Justice Lewis
INCORPORATED, Appellee                               participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee KIRKLAND’S STORES INCORPORATED recover its
costs of this appeal from appellant PRISCILLA BOUIE.


Judgment entered August 8, 2013




                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE




                                               –4–